GARY D. WITT, Judge.
I concur in the result and analysis of the Majority opinion. I write separately to emphasize the importance of the fifteen-minute observation period in reaching a scientifically reliable result on the breathalyzer test and to suggest that it may be time for the Missouri breath alcohol testing program protocols to be updated to comply with the standards in the industry.
The breathalyzer test is a scientific instrument designed to produce as accurate of a result as possible when used properly. As with any scientific instrument, there are necessary protocols for its proper operation. One critical protocol necessitated in the manufacturer’s instructions is the observation period.1 As this court has recognized:
Drinking and driving experts are resolute that this fifteen minute waiting period plays a critical role to insure that the breathalyzer test achieves an accurate result. See 3 DONALD H. NICHOLS & FLEM K. WHITED III, DRINKING /DRIVING LITIGATION CRIMINAL AND CIVIL § 19:9 (2d ed.1998) (“The arresting officer or Breathalyzer operator must continuously observe the subject during the fifteen to twenty minutes prior to the test. This waiting period is necessary to reduce interference from alcohol or other substance that may have been present in the mouth ... The presence of such compounds in the mouth at the time of breath collection will produce an extremely high breath alcohol value that is far from indicative of alveolar breath alcohol concentration.”); 4 DAVID L. FAIGMAN ET AL„ MODERN SCIENTIFIC EVIDENCE, § 33-2.3.2(c) (2002) (“Some foreign objects in the mouth, such as chewing tobacco, may trap alcohol and affect the breath test ... If the above are ruled out by observation, and the 15 minute waiting period is observed and documented, any interference with a valid test should not have occurred.”); HARVEY M. COHEN & JOSEPH B. GREEN, APPREHENDING AND PROSECUTING THE DRUNK DRIVER § 7.04(1 l)(e) (2002) (“The defendant should be observed for 15 to 20 minutes prior to blowing into the breath-alcohol analyzer to ensure that he or she ingests nothing and brings nothing up from the *104stomach (by burp, belch, regurgitation, etc.), since these can affect the accuracy of the test.”).
Carr v. Dir. of Revenue, 95 S.W.3d 121, 129 (Mo.App. W.D.2002). See also Hurt v. Dir. of Revenue, 291 S.W.3d 251 (Mo.App. S.D.2009).
While the BAC DataMaster, which was the machine used in this case, has a mechanism that is designed to detect mouth alcohol, one study has shown that this mechanism failed as much as 48 percent of the time in a controlled laboratory setting. Simpson, C.D., Kerby, J.A. and Kerby, S.E., Effects of Mouth Alcohol on Breath Alcohol Results, Int’l J. of Drug Testing, Vol. 3(1) (2007). So, as the Majority has recognized, even if the results of a breathalyzer test may be admissible, as with any scientific test, it is still the job of the finder of fact to determine the test result’s credibility or reliability. One factor in that credibility or reliability determination is proper compliance with the observation period and the other protocols for the proper operation of the machine.
In order to avoid inaccurate results caused by mouth alcohol, most states have adopted protocols that require — after the mandatory observation period — that a suspected intoxicated driver be offered two separate breathalyzer tests.2 If the results of those two tests vary outside of a recognized parameter, a third confirmatory test is given to determine which of the first two test results is the more reliable and which may have been tainted by mouth alcohol. Many states have also put an affirmative duty on the law enforcement officer who is operating the breathalyzer to physically check the suspect’s mouth for foreign matter that may trap alcohol and affect the validity of the test prior to the beginning of the observation period. The National Safety Council’s Committee on Alcohol and Other Drugs has made recommendations for “Acceptable Practices for Evidential Breath Alcohol Testing.” The Council set forth the following ten recommendations “necessary for establishing reliable evidential breath alcohol test performance”:
1. Instruments should be operated, and tests administered by, trained and qualified breath alcohol test instrument operators.
2. Instruments should be approved by an appropriate agency and, if used in the United States, also appear on the National Highway Traffic Safety Administration’s Conforming Products List.
3. Testing protocols should employ a minimum pre-exhalation mouth alcohol deprivation period of 15 minutes.

Ip. Breath alcohol measurements should be conducted on at least duplicate independently exhaled end-expiratory breath samples; the breath sample results should agree within the applicable established and documented criteria.

5. At least one control analysis should be performed as a part of each subject test sequence as an assessment of within-run accuracy and/or verification of calibration.3
*105a. Controls should consist of either wet bath simulator ethanol vapor or dry gas ethanol standard.
b. Predetermined and documented acceptable control results should be established.
c. Control results found to be unacceptable during a test sequence should require the performance of a complete new test sequence or result in disabling the breath alcohol test instrument until it is inspected by appropriately trained personnel.
6. An ambient air blank/analysis should be performed before and after each breath and control sample analytical measurement.
7. Any non-compliance or non-conformity with established and documented evidential test sequence protocol criteria should require the performance of a complete new evidential test sequence.
8. Printouts of all completed tests should show the results of all breath samples, ambient air analyses/blanks and control analyses performed during a subject test sequence.
a.Jurisdictions may choose to report a reduced or statistically adjusted result in addition to the actual analytical results.
b. The date of analysis, instrument serial number and all measurement times should appear on the printout.
c. Any error messages generated during the test sequence should appear on the printout.
d. If a test is invalid, the reason for the invalidity should appear on the printout.
9. Periodic calibration, verification of calibration and/or certification of instruments must be performed in conformance with the documented and approved protocol recognized by the applicable jurisdiction.
10. Periodic recertification of breath test instrument operators should be done in compliance with documented and established training criteria recognized by the applicable jurisdiction at least every five years.4
National Safety Council Committee on Alcohol and Other Drugs, Report of the Subcommittee on Alcohol: Technology, Pharmacology, and Toxicology, Acceptable Practices for Evidential Breath Alcohol Testing, Feb. 18, 2008 (Internal citations omitted. Emphases added).5
Missouri has failed to adopt many of these protocols that assist in ensuring the scientific reliability or credibility of the *106test results.6 The Director argues in this case that the test results obtained following the Missouri testing protocols should be subject to a presumption of validity. The Majority accurately points out that this argument fails based on the statute, but the State's argument also fails based on the science. I write separately to suggest that it may be time for the Missouri breath alcohol testing program protocols to be updated to comply with the standards in the industry. As the National Safety Council stated, “The significant weight assigned to breath alcohol results, along with the serious consequences arising from conviction on an impaired driving offense require evidential breath alcohol testing programs to implement appropriate quality assurance measures.” Id. In the meantime, the reliability of and weight to be given to breathalyzer test results in Missouri clearly remains an issue for the finder of fact.

. Forty-nine states and the District of Columbia require at least a fifteen-minute observation period. South Dakota does not have an observation period because the state does not have a breath testing program and relies solely on the Preliminary Breath Test (PBT).


. Thirty-two states and the District of Columbia have adopted duplicative confirmatory testing: Alabama, Arizona, Arkansas, California, Colorado, Connecticut, Florida, Georgia, Idaho, Maine, Maryland, Massachusetts, Minnesota, Mississippi, Montana, Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, North Dakota, Ohio (use of second sample depends on instrument), Oklahoma, Oregon, Pennsylvania, Rhode Island, Texas, Tennessee, Virginia, Washington, Washington DC, Wisconsin, and Wyoming.


. Thirty-seven states and the District of Columbia require a controlled sample or known solution be used to ensure that the machine is in proper working order before each individual driver is tested: Alabama, Alaska, Arizona, *105Arkansas, California, Colorado, Connecticut, Florida, Idaho, Iowa, Kansas, Kentucky, Maine, Maryland, Massachusetts, Minnesota, Mississippi, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio (instrument dependent), Oklahoma, Oregon, Pennsylvania, South Carolina, Texas, Vermont, Virginia, Washington, Washington DC, West Virginia, Wisconsin, and Wyoming. Missouri, along with ten other states, only require that a controlled or known sample be used when the machine is maintained. In Missouri, the machines are maintained every thirty-five days. (Footnote added by author, not included in original).


. In Missouri, for a breathalyzer test operator to renew his/her permit, all that is required is that the operator have performed ten tests on drinking subjects in the year prior to renewal. 19 CSR 25-30.041. (Footnote added by author, not included in original).


. http://www.nsc.org/getJnvolved/divisions/ Documents/ACCEPTABLE% 20PRACTICES% 20FOR% 20EVIDENTIAL% 20BREATH% 20ALCOHOL%20TESTING.pdf (last visited April 22, 2013).


. As the Majority points out in footnote 4, the Missouri Department of Health has recently amended 19 CSR 25-30.011(2)(H) (2012). The amendment appears to weaken rather than strengthen the scientific reliability of the test results obtained pursuant thereto.